DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed April 25, 2022, is entered.  Applicant amended claim 2.  Claims 2-5 and 7-10 are pending before the Office for review.
(2)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al. (U.S. Publication No. 2016/0361961) in view of Lucht et al. (U.S. Publication No. 2011/0117446).
With respect to claims 2 and 7, Abe teaches a nonaqueous electrolyte and a secondary battery containing the same, wherein the solution comprises a monofluorophosphoric ester salt represented by the following formula:

    PNG
    media_image1.png
    132
    178
    media_image1.png
    Greyscale
.  Paragraphs 1 and 7.
Abe’s Formula 1 meets the requirements of the claimed invention when A is an alkali metal and R is a C1-10 alkyl group and M in the claimed invention is an alkali metal, X is fluorine and R1 is a C1-C20 hydrocarbon.  Paragraph 8.  Abe teaches the electrolyte is disposed between positive and negative electrodes.  Paragraph 9.
	Abe teaches when a monofluorophosphoric ester salt meeting the requirements of Formula 1 is disposed within a nonaqueous electrolyte, the salt forms good quality films on the electrode interfaces which prevents decomposition of the nonaqueous electrolyte.  Paragraph 10.
	Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to select a monofluorophosphoric ester salt, wherein A is lithium and R is a C1-10 alkyl, as taught by Abe, and incorporate the salt within a nonaqueous electrolyte solution for a secondary battery comprising positive and negative electrodes because Abe teaches doing so forms good quality films on the electrode interfaces that prevent decomposition of the electrolyte.
	Abe is silent as to whether the electrolyte comprises triisopropyl borate, a boric acid ester, as an additive.
	However, Lucht, which deals with non-aqueous electrolytes for secondary batteries, teaches triisopropyl borate is added as an additive to a nonaqueous electrolyte to form  a cathode electrolyte interface.  Paragraph 39.
	Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to add triisopropyl borate as an additive to the electrolyte because Lucht teaches doing so facilitates formation of a cathode electrolyte interface.
	With respect to claims 3 and 8, Abe teaches the addition amount of the monofluorophosphoric ester salt is 0.01% to 20% by mass relative to the total mass of the nonaqueous solvent.  Paragraph 9.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	Abe additionally teaches if too little of the monofluorophosphoric ester salt is added the formed film will be insufficient and if too much of the monofluorophosphoric ester salt is added the film may be excessive or the electrolyte may be too viscous.  Paragraph 32.  This disclosure is sufficient to establish the amount of monofluorophosphoric ester salt in the electrolyte is a result effective variable because Abe teaches the amount of monofluorophosphoric ester salt is adjusted to obtain a film that is not excessive or insufficient.  MPEP 2144.05(II)(B).  As per the MPEP, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  MPEP 2144.05(II)(A).  In this case, it’s obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to adjust the amount monofluorophosphoric ester salt to obtain a sufficient film.
	With respect to claims 4 and 9, modified Abe further teaches the triisopropyl borate is added in an amount between 0.01% by weight or more to less than 10% by weight relative to 100% by total weight of the nonaqueous electrolyte.  Lucht, Paragraph 30.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	With respect to claims 5 and 10, Abe further teaches lithium ethyl monofluorophosphate is an example of one embodiment of the monofluorophosphoric ester salt.  Paragraph 62.



(3)
Claims 2-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nishie et al. (U.S. Publication No. 2017/0077550) in view of Lucht et al. (U.S. Publication No. 2011/0117446).
With respect to claims 2 and 7, Nishie teaches a nonaqueous electrolyte and a secondary battery containing the same, wherein the electrolyte comprises a component represented by the following formula:

    PNG
    media_image2.png
    110
    141
    media_image2.png
    Greyscale
.  Paragraphs 1 and 11.
Nishie’s formula satisfies the requirements of the claimed invention when R1 is an alkali metal and R2 is an alkoxy having 1-3 carbon atoms and X of the claimed invention is fluorine, M is an alkali metal and R1 is a C1-C20 hydrocarbon.  Paragraph 11.  The electrolyte is paired with positive and negative electrodes in the secondary battery.  Paragraphs 44 and 51.
	Nishie teaches the battery meeting these specifications has applications as a use for automotive power supply.  Paragraph 100.
	Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to select a compound wherein R1 is an alkali metal and R2 is an alkoxy having 1-3 carbon atoms, as taught by Nishie, and utilize the compound within a nonaqueous electrolyte comprising monofluorotoluene because Nishie teaches so obtains a battery that has use for automotive power supply.
Nishie is silent as to whether the electrolyte comprises triisopropyl borate, a boric acid ester, as an additive.
	However, Lucht, which deals with non-aqueous electrolytes for secondary batteries, teaches triisopropyl borate is added as an additive to a nonaqueous electrolyte to form  a cathode electrolyte interface.  Paragraph 39.
	Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to add triisopropyl borate as an additive to the electrolyte because Lucht teaches doing so facilitates formation of a cathode electrolyte interface.
With respect to claims 3 and 8, Nishie teaches the monofluorophosphate is present in the nonaqueous electrolyte solution in an amount of 6 mass % or less based on the total mass of the nonaqueous electrolyte.  Paragraph 40.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	With respect to claims 4 and 9, modified Nishie further teaches the triisopropyl borate is added in an amount between 0.01% by weight or more to less than 10% by weight relative to 100% by total weight of the nonaqueous electrolyte.  Lucht, Paragraph 30.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
	With respect to claims 5 and 10, Nishie’s fluorophosphates compound is a lithium ethyl monofluorophosphate when R1 is lithium, an alkali metal, and R2 is an ethoxy.  Paragraphs 36-38.



(4)
Response to Arguments
	Applicant’s arguments are moot in view of the new grounds of rejection.  Applicant’s amendment necessitated the rejection.
(5)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1759